DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 October 2022 has been entered.
 
Election/Restrictions
Claims 3-5 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 April 2019.

Claim Rejections - 35 USC § 102
Claims 1, 2, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ellis et al. (USP 3,895,832 hereinafter “Ellis”).
At the onset, it is noted that the compression nut is not a required structural element of the claims, but merely recited functionally. Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Further, a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
In regards to claim 1, Ellis discloses a combination ferrule, comprising:
a ferrule portion (20) comprising one of a flat shape and a flared shape for engaging with a fitting body;
a flange portion (28) adjacent to an end of the ferrule portion;
a holding ring portion (30) proximate to the flange portion, the holding ring portion comprising one or more projections (36) extending coaxially from an inner wall of the holding ring portion, the one or more projections disposed at an angle to extend inwards such that when the combination ferrule is engaged with a compression nut having a notch portion, the flange portion abuts one side of the notch portion and the one or more projections abuts another side of the notch portion to keep the combination ferrule engaged with the compression nut (fig. 5 shows that the ferrule is capable of use with a hypothetical compression nut having a notch portion and would interact accordingly).
In regards to claim 2, Ellis further discloses the ferrule portion, the flange portion, and the holding ring portion are formed integrally as a single unit (shown in fig. 5).
In regards to claim 6, Ellis further discloses the one or more projections are configured to allow a tube enter through the holding ring and pass through the combination ferrule only in a first direction toward the ferrule portion and prevent the tube from moving in a second direction opposite to the first direction (figs. 3-4 show this capability).
In regards to claim 7, Ellis further discloses the one or more projections are disposed at an angle to extend inwards (shown in fig. 5) to engage with the notch portion of the compression nut on an outer surface of the combination ferrule (fig. 5 shows that the ferrule is capable of use with a hypothetical compression nut having a notch portion and would interact accordingly).

Response to Arguments
Applicant's arguments filed 13 October 2022 have been fully considered but they are not persuasive.
In response to applicant’s arguments regarding the amended language, see the updated rejection above which shows how these limitations are disclosed by Ellis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        10/25/2022